 



EXHIBIT 10.1
EXECUTION VERSION
 
CREDIT FACILITY AGREEMENT
dated as of
December 7, 2006
between
GREAT WALL ACQUISITION CORPORATION
The LENDERS Party Hereto
and
DBS BANK LTD,
as Administrative Agent
 
Up to S$62,000,000
 
 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Terms Generally
    15  
SECTION 1.03. Accounting Terms; GAAP
    15  
 
       
ARTICLE II THE CREDITS
    16  
 
       
SECTION 2.01. The Commitments
    16  
SECTION 2.02. Loans and Borrowings
    16  
SECTION 2.03. Requests for Borrowings
    17  
SECTION 2.04. Funding of Borrowings
    17  
SECTION 2.05. Termination and Reduction of the Commitments
    18  
SECTION 2.06. Repayment of Loans; Evidence of Debt
    18  
SECTION 2.07. Prepayment of Loans
    19  
SECTION 2.08. Fees
    21  
SECTION 2.09. Interest
    21  
SECTION 2.10. Alternate Rate of Interest
    22  
SECTION 2.11. Increased Costs
    22  
SECTION 2.12. Break Funding Payments
    23  
SECTION 2.13. Taxes
    24  
SECTION 2.14. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    25  
 
       
ARTICLE III
    26  
 
       
REPRESENTATIONS AND WARRANTIES
    26  
 
       
SECTION 3.01. Organization; Powers
    26  
SECTION 3.02. Authorization; Enforceability
    27  
SECTION 3.03. Governmental Approvals; No Conflicts
    27  
SECTION 3.04. Financial Condition; No Material Adverse Change
    27  
SECTION 3.05. Properties
    28  
SECTION 3.06. Litigation
    28  
SECTION 3.07. Environmental Matters
    28  
SECTION 3.08. Compliance with Laws and Agreements
    28  
SECTION 3.09. Investment and Holding Company Status
    29  
SECTION 3.10. Taxes
    29  
SECTION 3.11. ERISA; Non-U.S. Plans
    29  
SECTION 3.12. Disclosure
    29  
SECTION 3.13. Use of Credit
    29  
SECTION 3.14. Agreements and Liens
    29  
SECTION 3.15. Capitalization
    30  
SECTION 3.16. Subsidiaries and Investments
    30  

- i -



--------------------------------------------------------------------------------



 



              Page  
ARTICLE IV CONDITIONS
    31  
 
       
SECTION 4.01. Effective Date
    31  
SECTION 4.02. Each Loan
    34  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    34  
 
       
SECTION 5.01. Financial Statements and Other Information
    34  
SECTION 5.02. Notices of Material Events
    35  
SECTION 5.03. Existence; Conduct of Business
    36  
SECTION 5.04. Payment of Obligations
    36  
SECTION 5.05. Maintenance of Properties; Insurance
    36  
SECTION 5.06. Books and Records; Inspection Rights
    36  
SECTION 5.07. Compliance with Laws
    37  
SECTION 5.08. Use of Proceeds
    37  
SECTION 5.09. Further Assurances
    37  
SECTION 5.10. Ownership of ChinaCast
    37  
SECTION 5.11. Dividend Payment by ChinaCast
    37  
SECTION 5.12. The Accounts
    37  
 
       
ARTICLE VI NEGATIVE COVENANTS
    38  
 
       
SECTION 6.01. Indebtedness
    38  
SECTION 6.02. Liens
    38  
SECTION 6.03. Fundamental Changes
    39  
SECTION 6.04. Lines of Business
    39  
SECTION 6.05. Investments
    39  
SECTION 6.06. Restricted Payments
    40  
SECTION 6.07. Transactions with Affiliates
    40  
 
       
ARTICLE VII EVENTS OF DEFAULT
    40  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    43  
 
       
SECTION 8.01. Appointment
    43  
SECTION 8.02. Rights as a Lender
    44  
SECTION 8.03. Limitation on Duties
    44  
SECTION 8.04. Reliance by Administrative Agent
    44  
SECTION 8.05. Sub-Agents
    45  
SECTION 8.06. Resignation
    45  
SECTION 8.07. Reliance by Lenders
    45  
SECTION 8.08. Amendments to Loan Documents
    46  
 
       
ARTICLE IX MISCELLANEOUS
    46  
 
       
SECTION 9.01. Notices
    46  
SECTION 9.02. Waivers; Amendments
    47  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    48  
SECTION 9.04. Successors and Assigns
    49  

- ii -



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.05. Survival
    52  
SECTION 9.06. Counterparts; Integration; Effectiveness
    52  
SECTION 9.07. Severability
    53  
SECTION 9.08. Right of Setoff
    53  
SECTION 9.09. Governing Law; Jurisdiction; Etc
    53  
SECTION 9.10. WAIVER OF JURY TRIAL
    54  
SECTION 9.11. Headings
    54  
SECTION 9.12. Treatment of Certain Information; Confidentiality
    54  

SCHEDULE I — Commitments
SCHEDULE II — Agreements and Liens
SCHEDULE III — Litigation
SCHEDULE IV — Environmental Matters
SCHEDULE V — Subsidiaries and Investments
EXHIBIT A — Form of Assignment and Acceptance

- iii -



--------------------------------------------------------------------------------



 



          CREDIT FACILITY AGREEMENT dated as of December 7, 2006, between GREAT
WALL ACQUISITION CORPORATION, the LENDERS party hereto, and DBS BANK LTD, as
Administrative Agent.
          The Borrower (as hereinafter defined) has requested that the Lenders
(as so defined) make loans to it in an aggregate principal amount not exceeding
S$62,000,000 in connection with the acquisition by it of outstanding shares in
the capital of ChinaCast Communication Holdings Limited (“ChinaCast”). The
Lenders are prepared to make such loans upon the terms and conditions hereof,
and, accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “Accounts” means the U.S. Dollar Debt Service Account and the
Singapore Dollar Debt Service Account.
          “Acquisition” means the acquisition of shares of ChinaCast by the
Borrower to achieve an aggregate holding by the Borrower of more than 50.0% of
ChinaCast that is to take place substantially simultaneously with the Effective
Date.
          “Acquisition Payment Instruction” means a payment instruction from the
Borrower to the Administrative Agent (in a form acceptable to the Administrative
Agent) irrevocably authorizing the Administrative Agent to withdraw amounts
deposited in the Accounts to fund the purchase price for the acquisition of
shares in ChinaCast and related costs and expenses approved by the Lenders.
          “Administrative Agent” means DBS in its capacity as administrative
agent for the Lenders hereunder.
          “Advisory Letter” means the letter between the Borrower and DBS dated
June 27, 2005 providing for, among other things, the payment of an advisory fee
to DBS, as such letter may be amended from time to time.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments or Loans of both Classes hereunder
represented by the aggregate amount of such Lender’s Commitments or Loans of
both Classes hereunder.
Credit Facility Agreement





--------------------------------------------------------------------------------



 



 - 2 -
          “Applicable Rate” means with respect to Tranche A Loans, 0.20% per
annum and, with respect to Tranche B Loans, 2.00% per annum.
          “Approved Fund” means, with respect to any Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Availability Period” means the Tranche A Availability Period or
Tranche B Availability Period, as applicable.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Great Wall Acquisition Corporation, a Delaware
corporation.
          “Borrowing” means all Loans of the same Class that have the same
Interest Period.
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City or Singapore are authorized or
required by law to remain closed.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.11(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
          “ChinaCast Payment Instruction” means an irrevocable payment
instruction from the Borrower to ChinaCast (acknowledged by ChinaCast) to pay
all moneys to be paid by
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 3 -

ChinaCast to the Borrower, including but not limited to any dividends or capital
distributions, directly into the Singapore Dollar Debt Service Account.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are Tranche A Loans
or Tranche B Loans and, when used in reference to any Commitment, refers to
whether such Commitment is a Tranche A Commitment or Tranche B Commitment.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means all property (whether tangible or intangible),
rights and other interests of the Borrower in which security interests are
granted for the benefit of the Secured Parties under the Security Documents.
          “Commitment” means a Tranche A Commitment or Tranche B Commitment, or
any combination thereof (as the context requires).
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “DBS” means DBS Bank Ltd.
          “Deed of Charge over Accounts” means a Deed of Charge over Accounts
between the Borrower and the Administrative Agent pursuant to which the Borrower
will charge to the Administrative Agent the Accounts by way of a fixed charge.
          “Deed of Share Charge” means a Deed of Share Charge between the
Borrower and the Administrative Agent, pursuant to which the Borrower will
charge to the Administrative Agent all of its entitlements to shares it holds
from time to time in ChinaCast.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Default Interest Period” means, during any period while any principal
of any Loan or any other amount under this Agreement or any other Loan Document
is not paid when due, each successive period as the Administrative Agent shall
from time to time (with the approval of the Required Lenders) choose; provided
that (a) no such period shall exceed one month’s duration, (b) the first such
period shall commence as of the date on which such principal or other amount
became due and each succeeding such period shall commence upon the expiry of the
immediately preceding such period and (c) in the absence of or pending such
consent from the Required Lenders, each Default Interest Period shall have a
duration of one week.
          “Disclosed Matters” means the actions, suits and proceedings disclosed
in Schedule III and the environmental matters disclosed in Schedule IV.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 4 -

          “Disposition” means any sale, assignment, transfer or other
disposition of any property (whether now owned or hereafter acquired) by the
Borrower or any of its Subsidiaries to any other Person excluding any sale,
assignment, transfer or other disposition of any property sold or disposed of in
the ordinary course of business and on ordinary business terms.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Claim” means, with respect to any Person, any written
notice, claim, demand or other communication (collectively, a “claim”) by any
other Person alleging or asserting such Person’s liability for investigatory
costs, cleanup costs, governmental response costs, damages to natural resources
or other property, personal injuries, fines or penalties arising out of, based
on or resulting from (i) the presence, or release into the environment, at any
location, whether or not owned by such Person, of any material (“Hazardous
Material”) the exposure to which is now or hereafter prohibited, limited or
regulated under any Environmental Law or (ii) circumstances forming the basis of
any violation, or alleged violation, of any Environmental Law. The term
“Environmental Claim” shall include any claim by any Governmental Authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and any claim by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the presence of Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Equity Issuance” means (a) any issuance or sale by the Borrower or
any of its Subsidiaries after the Effective Date of (i) any of its capital
stock, (ii) any warrants or options exercisable in respect of its capital stock
(other than any warrants or options issued to directors, officers or employees
of the Borrower or any of its Subsidiaries pursuant to employee benefit plans
established in the ordinary course of business and any capital stock of the
Borrower issued upon the exercise of such warrants or options) or (iii) any
other security or instrument representing an equity interest (or the right to
obtain any equity interest) in the Borrower or any of its Subsidiaries or
(b) the receipt by the Borrower or any of its Subsidiaries after the Effective
Date of any capital contribution (whether or not evidenced by any equity
security issued by the recipient of such contribution); provided that Equity
Issuance shall not include (x) any such issuance or sale by any Subsidiary of
the Borrower to the Borrower or any wholly owned Subsidiary of the Borrower or
(y) any capital contribution by the Borrower or any wholly owned Subsidiary of
the Borrower to any Subsidiary of the Borrower.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 5 -

          “Equity Rights” means, with respect to any Person, any subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.13(e), except to the extent
that such Foreign Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
withholding tax pursuant to Section 2.13(a).
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 6 -

          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, or of any other nation, or any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 7 -

been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Interest Payment Date” means, with respect to any Loan, the last day
of each Interest Period therefor.
          “Interest Period” means (a) for any Tranche A Loan or Borrowing, the
period commencing on the date of such Loan or Borrowing and ending on the
applicable Maturity Date and (b) for any Tranche B Loan or Borrowing, each
successive period of one month commencing on the date of such Loan or Borrowing;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period (other than an Interest Period
that ends on the applicable Maturity Date that is permitted to be of less than
one month’s duration, as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) any Interest Period which would otherwise end after the applicable
Maturity Date shall end on such Maturity Date. For purposes hereof, the date of
a Loan initially shall be the date on which such Loan is made and thereafter
shall be the effective date of the most recent continuation of such Loan, and
the date of a Borrowing comprising Loans that have been continued shall be the
effective date of the most recent continuation of such Loans.
          “Investment” means, for any Person: (a) the acquisition (whether for
cash, property, services or securities or otherwise) of capital stock, bonds,
notes, debentures, partnership or other ownership interests or other securities
of any other Person or any agreement to make any such acquisition (including any
“short sale” or any sale of any securities at a time when such securities are
not owned by the Person entering into such sale); (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person), but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of business; (c) the entering
into of any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person; or (d) the
entering into of any Hedging Agreement.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 8 -

          “Lenders” means the Persons listed on Schedule I and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means, collectively, this Agreement, the Advisory
Letter, the Payment Instructions and the Security Documents.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “LTV Ratio” has the meaning specified in Section 2.07(b)(iii).
          “Margin Stock” means “margin stock” within the meaning of Regulations
T, U and X of the Board.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower of any of its Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform any of its obligations under this Agreement or any of the
other Loan Documents to which it is a party or (c) the rights of or benefits
available to the Lenders under this Agreement or any of the other Loan
Documents.
          “Maturity Date” means (a) with respect to Tranche A Loans, the Tranche
A Maturity Date and (b) with respect to Tranche B Loans, the Tranche B Maturity
Date.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Available Proceeds” means:
          (a) in the case of any Disposition, the aggregate amount of all cash
payments, and the fair market value of any non-cash consideration, received by
the Borrower and its Subsidiaries directly or indirectly in connection with such
Disposition; provided that (i) Net Available Proceeds shall be net of (x) the
amount of any legal, title and recording tax expenses, commissions and other
fees and expenses paid by the Borrower and its Subsidiaries in connection with
such Disposition and (y) any Federal, state and local income or other taxes
estimated to be payable by the Borrower and its Subsidiaries as a result of such
Disposition (but only to the extent that such estimated taxes are in fact paid
to the relevant Federal, state or local governmental authority within three
months of the date of such Disposition) and (ii) Net Available Proceeds shall be
net of any repayments by the Borrower or any of its Subsidiaries of
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 9 -

Indebtedness to the extent that (x) such Indebtedness is secured by a Lien on
the property that is the subject of such Disposition and (y) the transferee of
(or holder of a Lien on) such property requires that such Indebtedness be repaid
as a condition to the purchase of such property; and
          (b) in the case of any Equity Issuance, the aggregate amount of all
cash received by the Borrower and its Subsidiaries in respect of such Equity
Issuance net of reasonable expenses incurred by the Borrower and its
Subsidiaries in connection therewith.
          “Nominee” means DBS Nominees (Private) Limited.
          “Obligations” shall mean the obligations to pay the principal of and
interest (including default interest) on the Loans and all commissions, fees,
indemnities, and other amounts payable to the Lenders and the Administrative
Agent under the Loan Documents.
          “Offer” means the public offer for shares of ChinaCast made by the
Borrower and announced through the SGX via MASNET on or about December 7, 2006
(including any extensions thereof).
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
          “Payment Instructions” means the Acquisition Payment Instruction, the
Trustee Payment Instruction and the ChinaCast Payment Instruction.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Encumbrances” means:
          (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 10 -

          (e) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
          (b) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from Standard & Poor’s Ratings Services, a Division of
The McGraw-Hill Companies, Inc., or from Moody’s Investors Services, Inc;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000; and
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (c) of this definition.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Process Agent” has the meaning specified in Section 9.09(d).
          “Quotation Day” means, in relation to any Interest Period, two
Business Days before the first day of that Interest Period.
          “Record Date” means the date on which shares held by the Borrower’s
shareholders who voted against the Acquisition and demanded their shares to be
converted into cash are converted into cash.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 11 -

          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Release Date” means the day on which all Obligations (whether or not
due and payable) have been unconditionally paid in full (without the possibility
of rescission, restoration or any other requirement that such amount be repaid
by any Secured Party as a result of the insolvency, bankruptcy, administration
or reorganization of the Borrower or any other Person or otherwise) and all
other obligations of the Borrower under the Loan Documents have been
unconditionally discharged in accordance therewith.
          “Required Lenders” means, at any time, Lenders having outstanding
Loans and unused Commitments and such Lenders represent 50.1% of the sum of the
total outstanding Loans and unused Commitments at such time. The “Required
Lenders” of a particular Class of Loans means Lenders having outstanding Loans
and unused Commitments of such Class representing at least 50.1% of the total
outstanding Loans and unused Commitments of such Class at such time.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any shares of any class
of capital stock of the Borrower or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock of
the Borrower or any option, warrant or other right to acquire any such shares of
capital stock of the Borrower.
          “Screen Rate” mean the rate per annum for the relevant period
displayed on page 50157 of the Telerate Screen under the caption “ASSOCIATION OF
BANKS IN SINGAPORE SIBOR AND SWAP OFFER RATE FIXING AT 11 A.M. SINGAPORE TIME”.
If the agreed page is replaced or service ceases to be available, the
Administrative Agent may specify another page or service displaying the
appropriate rate after consultation with the Borrower.
          “SEC” means the United States Securities and Exchange Commission.
          “Secured Parties” means the Lenders and the Administrative Agent.
          “Security Agreement” means the Security Agreement between the Borrower
and the Administrative Agent pursuant to which the Borrower will grant to the
Administrative Agent a security interest over all its present and future assets.
          “Security Documents” means, collectively, the Deed of Share Charge,
the Deed of Charge over Accounts, the Security Agreement and all Uniform
Commercial Code or other financing statements required to be filed with respect
to the security interests created pursuant to the Deed of Share Charge and the
Deed of Charge over Accounts and the Security Agreement.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 12 -

          “SGX” has the meaning set forth in Section 2.07(b)(iii).
          “Singapore Dollar Debt Service Account” means the account no.
003-904242-6 denominated in Singapore Dollars and maintained in cash and opened
and maintained by the Borrower in Singapore with DBS, to be solely operated by
the Administrative Agent.
          “Singapore Dollars” or “S$” refers to lawful money of the Republic of
Singapore.
          “Singapore Takeover Code” means the Singapore Code on Takeovers and
Mergers issued under the Securities and Futures Act, Chapter 289 of Singapore.
          “Sub-Account” means the securities sub-account to be maintained by the
Borrower with the Nominee.
          “Sub-Account Agreement” means the application to open a book-entry
securities sub-account to be dated on or about the date hereof between the
Borrower and the Nominee pursuant to which the Borrower will establish the
Sub-Account with the Nominee.
          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower. For purposes of this
definition, ChinaCast shall at all times be deemed to be a Subsidiary of the
Borrower.
          “Swap Rate” mean, in relation to any Loan:
          (a) the applicable Screen Rate as of 11.00 a.m. on the Quotation Day
for the displaying of the swap rate for a period comparable to the applicable
Interest Period or Default Interest Period for that Loan; or
          (b) (if no Screen Rate is available for the Interest Period or Default
Interest Period of that Loan) the rate quoted by the Administrative Agent to
leading banks in the Singapore interbank market, to be in relation for the
applicable Interest Period or Default Interest Period for that Loan equal to Y
(rounded upwards to four decimal places) calculated in accordance with the
following formula:
(FORMULA) [f25806f2580601.gif]
          where:          
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 13 -

F = the premium (being a positive number) or the discount (being a negative
number), as the case may be, which would have been paid or received by the
Administrative Agent in offering to sell US Dollars forward in exchange for
Singapore Dollars on the last day of that Interest Period or Default Interest
Period in the Singapore interbank market as of 11:00 a.m. on the Quotation Day;
S = the exchange rate at which the Administrative Agent sells US Dollars spot in
exchange for Singapore Dollars in the Singapore foreign exchange market, as
quoted by the Administrative Agent as of 11:00 a.m. on the Quotation Day;
R = the rate at which the Administrative Agent is offering US Dollar deposits
for that Interest Period or Default Interest Period in an amount comparable to
the US Dollar equivalent of that Loan (such US Dollar equivalent to be
determined by the Administrative Agent at such rate or rates as the
Administrative Agent determines to be most appropriate) to prime banks in the
Singapore interbank market as of 11:00 a.m. on the Quotation Day; and
N = the actual number of days in that Interest Period or Default Interest
Period.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Tranche A”, when used in reference to any Borrowing, refers to
whether the Loans constituting such Borrowing are made pursuant to
Section 2.01(a).
          “Tranche A Availability Period” means the period from and including
the Effective Date to and including December 27, 2006
          “Tranche A Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make one or more Tranche A Loans hereunder
during the Tranche A Availability Period, expressed as an amount representing
the maximum aggregate principal amount of the Tranche A Loans to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.05 or 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Tranche A Commitment is the amount set forth on
Schedule I, or shall be the amount set forth in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Tranche A Commitment, as
applicable. Subject to Section 2.02(c), the initial aggregate amount of the
Lenders’ Tranche A Commitments is S$37,500,000.
          “Tranche A Lender” means a Lender with a Tranche A Commitment or an
outstanding Tranche A Loan.
          “Tranche A Loan” has the meaning specified in Section 2.01(a).
          “Tranche A Maturity Date” means, with respect to any Tranche A Loan,
the date that is seven days after such Tranche A Loan.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 14 -

          “Tranche B”, when used in reference to any Borrowing refers to whether
the Loans constituting such Borrowing, are made pursuant to Section 2.01(b).
          “Tranche B Availability Period” means the period from and including
the Effective Date to and including the earlier of the date that is 21 days
after the close of the Offer in accordance with the Singapore Takeover Code and
March 21, 2007.
          “Tranche B Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make one or more Tranche B Loans hereunder
during the Tranche B Availability Period, expressed as an amount representing
the maximum aggregate principal amount of the Tranche B Loans to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.05 or 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Tranche B Commitment is the amount set forth on
Schedule I, or shall be the amount set forth in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Tranche B Commitment, as
applicable. Subject to Section 2.02(c), the initial aggregate amount of the
Lenders’ Tranche B Commitments is S$32,500,000.
          “Tranche B Lender” means a Lender with a Tranche B Commitment or an
outstanding Tranche B Loan.
          “Tranche B Loan” has the meaning specified in Section 2.01(b).
          “Tranche B Maturity Date” means June 4, 2007.
          “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents, the borrowing of Loans
and the use of the proceeds thereof.
          “Trust” means the Trust created pursuant to the Trust Agreement.
          “Trust Agreement” means the investment management trust agreement
dated March 17, 2004 between the Borrower and the Trustee.
          “Trust Amount” means the amount of funds held in the Trust on the
Record Date after paying all amounts for the conversion of shares to cash owing
to shareholders who voted against the Acquisition.
          “Trust Amount Confirmation” means written certification from the
Borrower in a form acceptable to the Administrative Agent which shall include
certification on the following matters:
          (a) the Trust Amount; and
          (b) that subject to the Acquisition being consummated, there are no
restrictions under the Trust Agreement or any other legal impediments preventing
the immediate payment of the Trust Amount to the U.S. Dollar Debt Service
Account.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 15 -

          “Trust Indenture Act” has the meaning specified in Section 8.01(c).
          “Trustee” means Continental Stock Transfer & Trust Company.
          “Trustee Payment Instruction” means the irrevocable payment
instruction dated on or about the date of this Agreement from the Borrower to
the Trustee (countersigned by DBS) to immediately pay all moneys available to be
distributed to the Borrower pursuant to the Trust Agreement directly into the
U.S. Dollar Debt Service Account, including the “Counsel Letter” and the
“Instruction Letter” (each as defined therein) duly completed and executed.
          “U.S. Dollar Debt Service Account” means the account no.
0003-002655-01-6 denominated in U.S. Dollars and maintained in cash and opened
and maintained by the Borrower in Singapore with DBS, to be solely operated by
the Administrative Agent.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 16 -

and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith.
ARTICLE II
THE CREDITS
          SECTION 2.01. The Commitments.
          (a) Tranche A Loan. Subject to the terms and conditions set forth
herein, each Tranche A Lender agrees to make one or more loans (each, a “Tranche
A Loan”) to the Borrower during the Tranche A Availability Period in an
aggregate principal amount not exceeding its Tranche A Commitment. Amounts
prepaid or repaid in respect of Tranche A Loans may not be reborrowed.
          (b) Tranche B Loans. Subject to the terms and conditions set forth
herein, each Tranche B Lender agrees to make one or more loans (each, a “Tranche
B Loan”) to the Borrower during the Tranche B Availability Period in an
aggregate principal amount not exceeding its Tranche B Commitment. Amounts
prepaid or repaid in respect of Tranche B Loans may not be reborrowed.
          SECTION 2.02. Loans and Borrowings.
          (a) Obligations of Lenders. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class made by the Lenders ratably in
accordance with their respective Commitments of such Class. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
          (b) Lending From Branches and Affiliates. Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
          (c) Minimum Amounts; Limitation on Borrowings; Aggregate Amounts. Each
Borrowing shall be in an aggregate amount of S$10,000,000 or a larger multiple
of S$1,000,000. Borrowings of more than one class may be outstanding at the same
time; provided that the Borrower shall not be permitted to make a Tranche B
Borrowing until such time as Tranche A has been drawn in full. Tranche A
Borrowings may not exceed the Trust Amount and aggregate Borrowings under
Tranche A and Tranche B may not exceed S$62,000,000. There shall be no more than
six Borrowings.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 17 -

          SECTION 2.03. Requests for Borrowings.
          (a) Notice by the Borrower. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request in writing not later than
11:00 a.m., Singapore time, three Business Days before the proposed date of such
Borrowing. Each such Borrowing Request shall be irrevocable and shall be in a
form approved by the Administrative Agent and signed by the Borrower.
          (b) Content of Borrowing Requests. Each telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
          (i) whether the requested Borrowing is to be a Tranche A Borrowing or
Tranche B Borrowing;
          (ii) the aggregate amount of the requested Borrowing; and
          (iii) the date of such Borrowing, which shall be a Business Day.
          (c) Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. Funding of Borrowings.
          (a) Funding by Lenders and Release from the Accounts. Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 12:00 noon, Singapore time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to the Singapore Dollar Debt Service Account. The Administrative Agent
shall withdraw funds from the Singapore Dollar Debt Service Account (and the
U.S. Dollar Debt Service Account, as applicable) to make payments on behalf of
the Borrower in accordance with the Acquisition Payment Instruction.
          (b) Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at the Swap Rate. If such Lender pays such amount to
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 18 -

the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing from the date of such payment.
          SECTION 2.05. Termination and Reduction of the Commitments.
          (a) Scheduled Termination. Unless previously terminated, the
Commitments of each Class shall terminate at 5:00 p.m., Singapore time, on the
last day of the Availability Period for such Class.
          (b) Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) the Borrower may not terminate or reduce the Tranche B Commitments
until such time as the Tranche A Commitments has been terminated and (ii) each
reduction of the Commitments of any Class pursuant to this Section shall be in
an amount that is S$10,000,000 or a larger multiple of S$1,000,000.
          (c) Notice of Voluntary Termination or Reduction. The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments of any Class under paragraph (b) of this Section at least ten
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable.
          (d) Effect of Termination or Reduction. Any termination or reduction
of the Commitments of either Class shall be permanent. Each reduction of the
Commitments of either Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.
          SECTION 2.06. Repayment of Loans; Evidence of Debt.
          (a) Repayment. The Borrower hereby unconditionally promises to pay the
Loans as follows:
          (i) to the Administrative Agent for account of the Tranche A Lenders
the outstanding principal amount of the Tranche A Loans on the Tranche A
Maturity Date, and
          (ii) to the Administrative Agent for account of the Tranche B Lenders
the outstanding principal amount of the Tranche B Loans on the Tranche B
Maturity Date.
          (b) Manner of Payment. Prior to any repayment of any Borrowings of
either Class hereunder, the Borrower shall select the Borrowing or Borrowings of
the applicable Class to be paid and shall notify the Administrative Agent in
writing of such selection not later than 11:00 a.m., Singapore time, five
Business Days before the scheduled date of such repayment. If the Borrower fails
to make a timely selection of the Borrowing or Borrowings to be repaid, such
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 19 -

payment shall be applied to Borrowings of the applicable Class in the order of
the remaining duration of their respective Interest Periods (the Borrowing with
the shortest remaining Interest Period to be repaid first). Each payment of a
Borrowing shall be applied ratably to the Loans included in such Borrowing.
          (c) Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
          (d) Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
amount of each Loan made hereunder, the Class thereof and each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for account of
the Lenders and each Lender’s share thereof.
          (e) Effect of Entries. The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such records
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.
          (f) Promissory Notes. Any Lender may request that Loans of either
Class made by it be evidenced by a promissory note. In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).
          SECTION 2.07. Prepayment of Loans.
          (a) Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.
          (b) Mandatory Prepayments. The Borrower will prepay the Loans, and/or
the Commitments shall be subject to automatic reduction, as follows:
          (i) Equity Issuance. Immediately upon any Equity Issuance, the
Borrower shall prepay the Loans, and/or the Commitments shall be subject to
automatic reduction, in an aggregate amount equal to 100% of the Net Available
Proceeds thereof, such prepayment and/or reduction to be effected in each case
in the manner and to the extent specified in clause (c) of this Section.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 20 -

          (ii) Disposition of ChinaCast Shares. Immediately upon the Disposition
of any shares of ChinaCast by the Borrower, the Borrower shall prepay the Loans,
and/or the Commitments shall be subject to automatic reduction, in an aggregate
amount equal to 100% of the Net Available Proceeds of such Disposition, such
prepayment and/or reduction to be effected in each case in the manner and to the
extent specified in clause (c) of this Section.
          (iii) LTV Ratio. So long as the shares of ChinaCast are listed on the
Singapore Exchange Securities Trading Limited (“SGX”), in the event that the LTV
Ratio exceeds on any day 70.0%, the Borrower shall immediately prepay the Loans,
and/or the Commitments shall be subject to automatic reduction, in an aggregate
amount such that the LTV Ratio is equal to no more than 60.0% such prepayment
and/or reduction to be effected in each case in the manner and to the extent
specified in clause (c) of this Section. “LTV Ratio” means, at any time, the
ratio of the aggregate outstanding Loans to the value of the shares of ChinaCast
owned by the Borrower at such time. For purposes of this provision, the value of
ChinaCast shares shall be determined at the close of business each day by
reference to the lowest price at which a ChinaCast share is traded on that day
(or if no trade is made on that day, the lowest price on the most recent day on
which a trade occurred).
          (iv) Trust Amount Proceeds. Immediately upon the deposit into the U.S.
Dollar Debt Service Account or the Singapore Dollar Debt Service Account of any
Trust Amount proceeds, the Administrative Agent shall, and is hereby irrevocably
authorized to, withdraw amounts to prepay on behalf of the Borrower outstanding
Loans, such prepayment to be effected in each case in the manner and to the
extent specified in clause (c) of this Section.
          (v) Dividends from ChinaCast. Immediately upon the deposit of any
amounts into the U.S. Dollar Debt Service Account or the Singapore Dollar Debt
Service Account on account of dividends (or any other form of capital
distribution) of ChinaCast, the Administrative Agent shall, and is hereby
irrevocably authorized to, withdraw amounts to prepay on behalf of the Borrower
outstanding Loans, such prepayment to be effected in each case in the manner and
to the extent specified in clause (c) of this Section.
          (c) Application. Prepayments and/or reductions of Commitments pursuant
to this Section 2.07 shall be applied, first to repayment of Tranche A Loans and
reduction of Tranche A Commitments until such time as the Tranche A Loans have
been repaid in full and the Tranche A Commitments have terminated and thereafter
to the repayment of Tranche B Loans and reduction of Tranche B Commitments, in
each case, first to prepay the Loans of the applicable Class and second to
reduce the Commitments of the applicable Class.
          (d) Notices, Etc. The Borrower shall notify the Administrative Agent
in writing of any prepayment under clause (a) hereof not later than 11:00 a.m.,
Singapore time, five Business Days before the date of prepayment and of any
mandatory prepayment under clause (b) hereof as soon as possible and in any
event by not later than the date of such prepayment. Each
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 21 -

such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the relevant Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing as provided in Section 2.02,
except as necessary to apply fully the required amount of a mandatory
prepayment. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.09 and shall be made in the manner
specified in Section 2.06(b). If such prepayment date is not an Interest Payment
Date, the Borrower shall pay to each Lender the break funding payments pursuant
to Section 2.12.
          SECTION 2.08. Fees.
          (a) Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for account of each Lender a commitment fee, which shall accrue at a rate
per annum equal to 0.1% on the average daily unused amount of the Commitments of
such Lender for the period from and including the date hereof to but not
including the earlier of the date such Commitments terminate and the last day of
the Tranche B Availability Period. Accrued commitment fees shall be payable on
the last day of each month and on the earlier of the date the relevant
Commitments terminate and the last day of the Tranche B Availability Period,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 365 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
          (b) Upfront Fee. The Borrower agrees to pay to the Administrative
Agent an upfront fee equal to 0.25% of the aggregate Commitments on the earlier
to occur of (i) the initial drawdown of the Loans and (ii) the last day of the
Tranche A Availability Period.
          (c) Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of facility fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances.
          SECTION 2.09. Interest.
          (a) Loans. The Loans constituting each Borrowing shall bear interest
at a rate per annum equal to the Swap Rate for the Interest Period for such
Borrowing plus the Applicable Rate.
          (b) Default Interest. Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, for any Default
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 22 -

Interest Period, at a rate per annum equal to 3.0% plus the rate applicable to
such Loan as provided in paragraph (a) of this Section for such Default Interest
Period.
          (c) Payment of Interest. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to paragraph (b) of this Section shall be payable
on demand and (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment.
          (d) Computation. All interest hereunder shall be computed on the basis
of a year of 365 days, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Swap Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          SECTION 2.10. Alternate Rate of Interest. If prior to the commencement
of the Interest Period for any Borrowing, or of any Default Interest Period for
any amounts under this Agreement or any other Loan Document, as the case may be:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Swap Rate for such Interest Period or Default
Interest Period; or
          (b) if such Borrowing is of a particular Class of Loans, or if such
amounts relate to a particular Class of Loans or Commitments, the Administrative
Agent is advised by the Required Lenders of such Class that the Swap Rate for
such Interest Period or Default Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period or their respective amounts
for such Default Interest Period,
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy and the rate of interest on each Lender’s Loans
for the relevant Interest Period or Default Interest Period will be the
aggregate of (i) the Applicable Rate and (ii) the rate notified to the
Administrative Agent by that Lender as soon as practicable, and in any event
before interest is due to be paid in respect of that Interest Period or Default
Interest Period, to be that which expresses as a percentage rate per annum the
cost to that Lender of funding its Loans from whatever source it may reasonably
select.
          SECTION 2.11. Increased Costs.
          (a) Increased Costs Generally. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Swap Rate); or
          (ii) impose on any Lender or the Singapore interbank market any other
condition affecting this Agreement or Loans made by such Lender;
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 23 -

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
          (c) Certificates from Lenders. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof or on such other date
as agreed by the Lenders.
          (d) Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than six months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof.
          SECTION 2.12. Break Funding Payments. In the event of (a) the payment
of any principal of any Loan other than on the last day of an Interest Period
therefor (including as a result of an Event of Default) or (b) the failure to
borrow, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. The loss to any Lender attributable to any such event shall be deemed to
include an amount determined by such Lender to be equal to, the amount (if any)
by which (i) the interest which the Lender should have received for the period
from the date of receipt of all or any part of the Loan or overdue amount to the
last day of the current Interest Period in respect of that Loan or overdue
amount, had the principal amount or overdue amount received been paid on the
last day of that Interest Period, exceeds (ii) the amount which the Lender would
be able to obtain by placing an amount equal to the principal amount or overdue
amount received by it on deposit with a leading bank in the Singapore interbank
market for a period starting on the Business Day following receipt or
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 24 -

recovery and ending on the last day of the current Interest Period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
          SECTION 2.13. Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
          (b) Payment of Other Taxes by the Borrower. In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Foreign Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 25 -

          SECTION 2.14. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
under Section 2.11, 2.12 or 2.13, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 12:00 noon, Singapore
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to its account as
designated in writing, except as otherwise expressly provided in the relevant
Loan Document and except payments pursuant to Sections 2.11, 2.12, 2.13 and
9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder or
under any other Loan Document (except to the extent otherwise provided therein)
shall be made in Singapore Dollars.
          (b) Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, to pay fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of fees then due to such
parties, (ii) second, to pay interest then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest then due to
such parties and (iii) third, to pay principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
          (c) Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) each Borrowing of a particular Class shall be made from the relevant
Lenders, each Borrowing of any Class shall be allocated among the relevant
Lenders, each payment of commitment fee under Section 2.08 in respect of
Commitments of a particular Class shall be made for account of the relevant
Lenders, and each termination or reduction of the amount of the Commitments of a
particular Class under Section 2.05 shall be applied to the respective
Commitments of such Class of the relevant Lenders, pro rata according to the
amounts of their respective Commitments of such Class; (ii) each payment or
prepayment of principal of Tranche A Loan and Tranche B Loans by the Borrower
shall be made for account of the relevant Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans of such Class held by them;
and (iii) each payment of interest on Tranche A Loan and Tranche B Loans by the
Borrower shall be made for account of the relevant Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.
          (d) Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans resulting in such Lender
receiving payment of a greater proportion of
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 26 -

the aggregate amount of its Loans and accrued interest thereon then due than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
          (e) Presumptions of Payment. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Swap Rate.
          (f) Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04(b) or 2.14(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Administrative Agent and
the Lenders that:
          SECTION 3.01. Organization; Powers. The Borrower is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and is qualified to do
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 27 -

business in, and is in good standing in, every jurisdiction where such
qualification is required. Each of the Subsidiaries of the Borrower is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate and, if required, by all necessary shareholder action. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each of the other Loan Documents to which it is a party when executed and
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.
          SECTION 3.04. Financial Condition; No Material Adverse Change.
          (a) Financial Condition. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders’
equity and cash flows (i) as of and for the fiscal year ended December 31, 2005,
reported on by Goldstein Golub Kessler LLP, independent public accountants, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2006, certified by the chief financial officer of the Borrower.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) of the first sentence of this
paragraph.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 28 -

          (b) No Material Adverse Change. Since December 31, 2005, there has
been no material adverse change in the business, assets, operations, prospects
or condition, financial or otherwise, of the Borrower and its Subsidiaries,
taken as a whole.
          SECTION 3.05. Properties.
          (a) Property Generally. Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, subject only to Liens permitted by
Section 6.02 and except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
          (b) Intellectual Property. Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 3.06. Litigation.
          (a) Actions, Suits and Proceedings. There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries
          (b) Disclosed Matters. Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters.
          SECTION 3.07. Environmental Matters. Neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental Claim,
(iii) has received notice of any claim with respect to any Environmental Claim
or (iv) knows of any basis for any Environmental Claim.
          SECTION 3.08. Compliance with Laws and Agreements.
          (a) Each of the Borrower and its Subsidiaries is in compliance with
all laws, regulations and orders of any Governmental Authority applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.
          (b) The Offer and the Acquisition have been made in compliance with
all applicable laws, regulations and rules (including but not limited to the
Companies Act, Chapter 50 of Singapore, the Securities and Futures Act,
Chapter 289 of Singapore, the Singapore Code on Takeover and Mergers issued by
the Securities Industries Council and the rules of the SGX).
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 29 -

          SECTION 3.09. Investment and Holding Company Status. Neither the
Borrower nor any of its Subsidiaries is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.
          SECTION 3.10. Taxes. Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves.
          SECTION 3.11. ERISA; Non-U.S. Plans. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The execution and delivery of
this Agreement and the issuance and sale of the Notes hereunder will not involve
any transaction that is subject to the prohibitions of section 406 of ERISA or
in connection with which a tax could be imposed pursuant to section
4975(c)(1)(A)-(D) of the Code. All pension or other employee benefit plans that
are not subject to ERISA have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable plan documents or applicable laws to be paid or
accrued by the Borrower and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.
          SECTION 3.12. Disclosure. All agreements, instruments and corporate or
other restrictions to which the Borrower or any of its Subsidiaries is subject
other than the Loan Documents, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect are set forth in Schedule II . None of the reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
          SECTION 3.13. Use of Credit. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any Loan hereunder will be used to buy or carry any Margin Stock.
          SECTION 3.14. Agreements and Liens.
          (a) Agreements. Part A of Schedule II is a complete and correct list
of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 30 -

other arrangement providing for or otherwise relating to any Indebtedness or any
extension of credit (or commitment for any extension of credit) to, or guarantee
by, the Borrower or any of its Subsidiaries outstanding on the date hereof, or
that (after giving effect to the transactions contemplated to occur on or before
the Effective Date) will be outstanding on the Effective Date other than the
Loan Documents and the aggregate principal or face amount outstanding or that
may become outstanding under each such arrangement is correctly described in
Part A of Schedule II.
          (b) Liens. Part B of Schedule II is a complete and correct list of
each Lien securing Indebtedness of any Person outstanding on the date hereof, or
that (after giving effect to the transactions contemplated to occur on or before
the Effective Date) will be outstanding on the Effective Date and covering any
property of the Borrower or any of its Subsidiaries other than pursuant to the
Security Documents, and the aggregate Indebtedness secured (or that may be
secured) by each such Lien and the property covered by each such Lien is
correctly described in Part B of Schedule II.
          SECTION 3.15. Capitalization. The authorized capital stock of the
Borrower will consist, on the Effective Date of an aggregate of 21,000,000
shares consisting of (i) 20,000,000 shares of common stock, par value $0.0001
per share, of which 5,515,975 shares will be duly and validly issued and
outstanding (no shares of which will be held in treasury), each of which shares
will be fully paid and nonassessable and (ii) 1,000,000 shares of preferred
stock, par value $0.0001 per share, of which, no shares will be duly and validly
issued and outstanding (and no shares of which will be held in treasury), each
of which shares will be fully paid and nonassessable. As of the Effective Date,
(x) except for 10,000 outstanding common stock purchase warrants of the Borrower
(the “Warrants”), 9,200,000 of which Warrants have an exercise price of $5.00
per share and 800,000 of which Warrants have an exercise price of $6.95 per
share, there will be no outstanding Equity Rights with respect to the Borrower
and (y) except for the Warrants and the up to 902,744 shares of common stock of
the Borrower whose holders may exercise their rights to convert their share of
common stock to cash held in the trust account pursuant to the Trust Agreement,
there will be no outstanding obligations of the Borrower or any of its
Subsidiaries to repurchase, redeem, or otherwise acquire any shares of capital
stock of the Borrower nor will there be any outstanding obligations of the
Borrower or any of its Subsidiaries to make payments to any Person, such as
“phantom stock” payments, where the amount thereof is calculated with reference
to the fair market value or equity value of the Borrower or any of its
Subsidiaries.
          SECTION 3.16. Subsidiaries and Investments.
          (a) Subsidiaries. Set forth in Part A of Schedule V is a complete and
correct list of all of the Subsidiaries of the Borrower as of the date hereof,
and as of the Effective Date (after giving effect to the transactions
contemplated to occur on or before the Effective Date), together with, for each
such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding ownership interests in such Subsidiary and (iii) the
nature of the ownership interests held by each such Person and the percentage of
ownership of such Subsidiary represented by such ownership interests. Except as
disclosed in Part A of Schedule V, (x) each of the Borrower and its Subsidiaries
owns, or will own on the Effective
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 31 -

Date (after giving effect to the transactions contemplated to occur on or before
the Effective Date), free and clear of Liens (other than Liens created pursuant
to the Security Documents), and has the unencumbered right to vote, all
outstanding ownership interests in each Person shown to be held by it in Part A
of Schedule V, (y) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.
          (b) Investments. Set forth in Part B of Schedule V is a complete and
correct list of all Investments (other than Investments disclosed in Part A of
Schedule V and other than Investments of the types referred to in clauses (b),
(c), (d) and (e) of Section 6.05 held by the Borrower or any of its Subsidiaries
in any Person on the date hereof or that will be held on the Effective Date
(after giving effect to the transactions contemplated to occur on or before the
Effective Date) and, for each such Investment, (x) the identity of the Person or
Persons holding such Investment and (y) the nature of such Investment. Except as
disclosed in Part B of Schedule III, each of the Borrower and its Subsidiaries
owns (or will own, after giving effect to the transactions contemplated to occur
on or before the Effective Date), free and clear of all Liens (other than Liens
created pursuant to the Security Documents), all such Investments.
          (c) Restrictions on Subsidiaries. None of the Subsidiaries of the
Borrower is, on the date hereof, subject to any indenture, agreement, instrument
or other arrangement of the type described in Section 6.08.
ARTICLE IV
CONDITIONS
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which the
Administrative Agent shall have received each of the following documents, each
of which shall be satisfactory to the Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or such condition shall
have been waived in accordance with Section 9.02):
          (a) Executed Counterparts. From each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.
          (b) Opinions of Counsel
          (i) An opinion, dated the Effective Date, of Loeb & Loeb LLP, New York
and Delaware counsel for the Borrower, in form and substance acceptable to the
Administrative Agent, and covering such other matters relating to the Borrower,
this Agreement or the Transactions as the Lenders shall reasonably request.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 32 -

          (ii) An opinion, dated the Effective Date, of Conyers Dill & Pearman,
Bermuda counsel to DBS, in form and substance acceptable to the Administrative
Agent.
          (iii) An opinion, dated the Effective Date, of Milbank, Tweed, Hadley
& McCloy, LLP, special New York counsel to the Lenders, in form and substance
acceptable to the Administrative Agent.
          (iv) An opinion, dated the Effective Date, of Allen & Overy Shook Lin
& Bok, Singapore counsel to DBS, in form and substance acceptable to the
Administrative Agent.
          (v) Such other opinions as the Administrative Agent or any Lender
shall reasonably request.
          (b) Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
          (c) Officer’s Certificate. A certificate, dated the Effective Date and
signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in the lettered
clauses of the first sentence of Section 4.02.
          (d) Deed of Charge over Accounts. The Deed of Charge over Accounts,
duly executed and delivered by the Borrower and the Administrative Agent, and
the notice identified in the schedule thereto, duly executed and acknowledged.
In addition, the Borrower shall have taken such other action as the
Administrative Agent shall have requested in order to perfect the security
interest created pursuant to the Deed of Charge over Accounts.
          (e) Security Agreement. The Security Agreement, duly executed and
delivered by the Borrower and the Administrative Agent. In addition, the
Borrower shall have taken such other action as the Administrative Agent shall
have requested in order to perfect the security interests created pursuant to
the Security Agreement.
          (f) Deed of Share Charge. The Deed of Share Charge, duly executed and
delivered by the Borrower and the Administrative Agent, and the notices
identified in the schedules thereto, duly executed and acknowledged. In
addition, the Borrower shall have taken such other action as the Administrative
Agent shall have requested in order to perfect the security interests created
pursuant to the Deed of Share Charge.
          (g) Consummation of Acquisition. Evidence that the Record Date has
occurred and that the Acquisition shall have been (or will be immediately
following the funding of the Loans) consummated in all material respects and the
Administrative Agent shall have received a certificate of a Financial Officer of
the Borrower to such effect and to the effect that attached thereto are true and
complete copies of the documents delivered in connection with the
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 33 -

closing of the Acquisition such documents to be in a form acceptable to the
Administrative Agent.
          (h) Undertakings. Evidence that the Borrower has received undertakings
from shareholders of ChinaCast to sell to the Borrower more than 50.0% of the
outstanding shares of ChinaCast and the Borrower has announced that its offer to
acquire such shares is irrevocable.
          (i) Approval. Evidence that the shareholders of the Borrower have
approved the Acquisition.
          (j) Payment Instructions. The Acquisition Payment Instruction and the
Trustee Payment Instruction duly executed and acknowledged.
          (k) Trust Amount. Evidence of the Trust Amount, including but not
limited to (i) certified copies of all written materials delivered in connection
with, and all resolutions passed at, the special meeting of stockholders of the
Borrower to be held on or about December 18, 2006 and (ii) the Trust Amount
Confirmation, together with an opinion of counsel that, subject to the
Acquisition being consummated, there are no restrictions under the Trust
Agreement or any other legal impediments preventing the immediate payment of the
Trust Amount to the U.S. Dollar Debt Service Account (which opinion, for the
avoidance of doubt, may be included as part of the opinion referred to in clause
(b)(i) above). Evidence that immediately following the funding of the Loans, the
Trust Amount will be paid directly to the U.S. Dollar Debt Service Account in
compliance with the Trust Agreement.
          (l) Due Diligence. Satisfactory completion of all due diligence by the
Administrative Agent and Lenders with respect to the Borrower and ChinaCast,
including with respect to (i) the terms of the Trust Agreement, (ii) the terms
of the organizational documents of the Borrower and ChinaCast and (iii) the
financial condition and ability of ChinaCast to pay dividends.
          (m) SEC and SGX. Evidence that all required approvals for the
Acquisition have been obtained and all applicable waiting periods have expired,
including without limitation evidence that the SEC has approved the acquisition
and no other SEC approvals are required (including confirmation of this in the
legal opinion referred to in Section 4.01(b)(i)).
          (n) Sub-Account Agreement. The Sub-Account Agreement duly executed by
the Borrower and the Nominee, together with evidence that the Sub-Account has
been opened.
          (o) Process Agents. Evidence that the Borrower shall have appointed
agents for service of process acceptable to the Administrative Agent in New York
and Singapore in respect of each Loan Document governed by New York law or
Singapore law, as applicable, and such agent shall have accepted such
appointment and confirmed that it has received payment of all fees for acting as
such until the date occurring 12 months after the Tranche B Maturity Date.
          (p) Other Documents. Such other documents as the Administrative Agent
or any Lender or special New York counsel to DBS may reasonably request.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 34 -

          The obligation of each Lender to make its initial Loan hereunder is
also subject to the payment by the Borrower of such fees as the Borrower shall
have agreed to pay to any Lender or the Administrative Agent in connection
herewith, including the reasonable fees and expenses of all legal counsel to
DBS, in connection with the negotiation, preparation, execution and delivery of
this Agreement and the other Loan Documents and the Loans hereunder (to the
extent that statements for such fees and expenses have been delivered to the
Borrower).
          The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) on or prior to 3:00 p.m.,
Singapore time, on December 27, 2006 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).
          SECTION 4.02. Each Loan. The obligation of each Lender to make any
Loan is additionally subject to the satisfaction of the following conditions:
          (a) the representations and warranties of the Borrower set forth in
this Agreement and in the other Loan Documents shall be true and correct on and
as of the date of such Loan; and
          (b) at the time of and immediately after giving effect to such Loan,
no Default shall have occurred and be continuing.
          Each Borrowing shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in the
preceding sentence.
ARTICLE V
AFFIRMATIVE COVENANTS
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees and other amounts payable
hereunder shall have been paid in full, the Borrower covenants and agrees with
the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:
          (a) within 90 days after the end of each fiscal year of the Borrower,
the audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Goldstein Golub Kessler
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 35 -

qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
          (b) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, the consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
          (c) concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto and (ii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
          (d) concurrently with any delivery of financial statements under
clause (a) of this Section, a certificate of the accounting firm that reported
on such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);
          (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any of its Subsidiaries with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; and
          (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.
          SECTION 5.02. Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Default;
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 36 -

          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
          (c) the occurrence of any ERISA Event;
          (d) the assertion of any Environmental Claim by any Person against, or
with respect to the activities of, the Borrower or any of its Subsidiaries and
any alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any Environmental Claim or
alleged violation that, if adversely determined, would not (either individually
or in the aggregate) have a Material Adverse Effect; and
          (e) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
          Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business.
          SECTION 5.04. Payment of Obligations. The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
          SECTION 5.06. Books and Records; Inspection Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 37 -

notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
          SECTION 5.07. Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property.
          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be
deposited in the Singapore Dollar Debt Service Account and used only for the
acquisition of outstanding shares in the capital of ChinaCast by the Borrower in
accordance with Section 2.04(a) hereof and to pay fees, interest and other
expenses related to the Acquisition and the Loans. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X.
          SECTION 5.09. Further Assurances. The Borrower will, and will cause
each of its Subsidiaries to, take such action from time to time as shall
reasonably be requested by the Administrative Agent to effectuate the purposes
and objectives of this Agreement.
          Without limiting the generality of the foregoing, the Borrower will
take such action from time to time (including filing appropriate Uniform
Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Administrative
Agent for the benefit of the Lenders, perfected security interests and Liens in
accordance with the Security Documents.
          SECTION 5.10. Ownership of ChinaCast. The Borrower will at all times
after the date of consummation of the Acquisition maintain direct ownership of
more than 50.0% of the outstanding shares of ChinaCast.
          SECTION 5.11. Dividend Payment by ChinaCast.
          (a) The Borrower will procure as soon as possible after the Effective
Date and in any event not later than the Tranche B Maturity Date, that ChinaCast
declare, distribute and pay dividends (or other form of capital distribution)
where the entitlement of the Borrower in relation to such dividends shall be for
an amount not less than the amount required for the full payment of all amounts
(including without limitation the principal and any interest thereon) due and
payable to the Lenders under the Loans. The Borrower shall ensure that all
dividends (and other forms of capital distribution) from ChinaCast to which the
Borrower is entitled are immediately paid directly to the Singapore Dollar Debt
Service Account.
          (b) On the date the Acquisition is consummated, the Borrower will
deliver to the Administrative Agent the ChinaCast Payment Instruction, duly
executed by the Borrower and acknowledged by ChinaCast.
          SECTION 5.12. The Accounts. (a) The Borrower shall establish and
maintain the Accounts.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 38 -

          (b) Each Account shall be in the name of the Borrower but held with
DBS and under the control of the Administrative Agent. Each Account shall be
separate from all other accounts with DBS.
          (c) The Borrower irrevocably confirms the authority of (and directs
and authorizes) the Administrative Agent to credit and transfer funds to pay all
amounts due and payable from time to time by the Borrower to the Administrative
Agent or the Lenders under the Loan Documents (including all amounts payable
under Sections 9.03(a) and (b)), irrespective of whether any Borrowing is made
hereunder.
ARTICLE VI
NEGATIVE COVENANTS
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees and other amounts payable hereunder have
been paid in full, the Borrower covenants and agrees with the Lenders that:
          SECTION 6.01. Indebtedness. The Borrower will not create, incur,
assume or permit to exist any Indebtedness except Indebtedness created
hereunder. The Borrower will not permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Indebtedness, except:
          (a) Indebtedness existing on the date hereof and set forth in Part A
of Schedule II (or, to the extent not meeting the minimum thresholds for
required listing on Schedule II pursuant to Section 3.14, in an aggregate amount
not exceeding S$5,000,000), but not any extensions, renewals or replacements of
any such Indebtedness;
          (b) other unsecured Indebtedness in an aggregate principal amount not
exceeding S$5,000,000 at any time outstanding.
          SECTION 6.02. Liens. The Borrower will not create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except Liens created pursuant
to the Security Documents. The Borrower will not permit any of its Subsidiaries
to create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
          (a) Permitted Encumbrances; and
          (b) any Lien on any property or asset of any Subsidiaries existing on
the date hereof and set forth in Part B of Schedule II (or, to the extent not
meeting the minimum thresholds for required listing on Schedule II pursuant to
Section 3.14, in an aggregate amount not exceeding S$5,000,000); provided that
(i) no such Lien shall extend to any other property or
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 39 -

asset of such Subsidiary and (ii) any such Lien shall secure only those
obligations which it secures on the date hereof.
          SECTION 6.03. Fundamental Changes. The Borrower will not, nor will it
permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). The Borrower will not, nor will it
permit any of its Subsidiaries to, acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person except the
Acquisition and in the case of its Subsidiaries for purchases of inventory and
other property to be sold or used in the ordinary course of business. The
Borrower will not, nor will it permit any of its Subsidiaries to, convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, any part of its business or property, whether now owned or
hereafter acquired (including receivables and leasehold interests, but excluding
(x) obsolete or worn-out property, tools or equipment no longer used or useful
in its business so long as the amount thereof sold in any single fiscal year by
the Borrower and its Subsidiaries shall not have a fair market value in excess
of S$1,000,000 and (y) any inventory or other property sold or disposed of in
the ordinary course of business and on ordinary business terms). The Borrower
shall ensure that at all time it does not have any Subsidiaries other than
ChinaCast.
          Notwithstanding the foregoing provisions of this Section:
          (a) any Subsidiary of the Borrower may be merged or consolidated with
or into any other such Subsidiary; provided that if any such transaction shall
be between a Subsidiary and a wholly owned Subsidiary, the wholly owned
Subsidiary shall be the continuing or surviving corporation;
          (b) any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its property (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary of the Borrower; and
          (c) the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary of the Borrower.
          SECTION 6.04. Lines of Business. The Borrower will not, nor will it
permit any of its Subsidiaries to, engage to any material extent in any business
other than, in the case of the Borrower, holding ChinaCast shares and, in the
case of ChinaCast, the business carried out on the date hereof.
          SECTION 6.05. Investments. The Borrower will not make or permit to
remain outstanding any Investments except in connection with the Acquisition.
The Borrower will not permit any of its Subsidiaries to make or permit to remain
outstanding any Investments except:
          (a) Investments outstanding on the date hereof and identified in
Part B of Schedule V;
          (b) operating deposit accounts with banks;
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 40 -

          (c) Permitted Investments;
          (d) Investments by its Subsidiaries in the Borrower and its
Subsidiaries; and
          (e) Investments consisting of security deposits with utilities and
other like Persons made in the ordinary course of business.
          SECTION 6.06. Restricted Payments. The Borrower will not, nor will it
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment. Nothing herein shall be deemed
to prohibit the payment of dividends by any Subsidiary of the Borrower to the
Borrower or to any other Subsidiary of the Borrower.
          SECTION 6.07. Transactions with Affiliates. The Borrower will not, nor
will it permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties and (b) transactions between or among the Borrower and its wholly owned
Subsidiaries not involving any other Affiliate.
          SECTION 6.08. Restrictive Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that the foregoing shall not
apply to restrictions and conditions imposed by law or by the Loan Documents.
ARTICLE VII
EVENTS OF DEFAULT
          If any of the following events (“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, unless the Borrower demonstrates to
the satisfaction of the Administrative Agent that
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 41 -

the failure to make such payment is to a technical error related to the
remittance of funds and such failure is remedied within three Business Days;
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to have
been incorrect when made or deemed made;
          (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence), 5.08, 5.09, 5.10, 5.11 or 5.12 or in Article VI or the
Borrower shall default in the performance of any of its obligations contained in
the Security Documents;
          (e) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document and such
failure shall continue unremedied for a period of 15 or more days after the
earlier of the Borrower becoming aware of such failure and notice thereof from
the Administrative Agent (given at the request of any Lender) to the Borrower;
          (f) the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any of its Indebtedness, when and as the same shall become due and payable;
          (g) any event or condition occurs that results in any of its
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any of its Indebtedness or any trustee or agent on its or
their behalf to cause any of its Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets or an order or decree approving or ordering any
of the foregoing shall be entered;
          (i) the Borrower or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 42 -

appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
          (j) the Borrower or any of its Subsidiaries shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
          (k) one or more judgments for the payment of money shall be rendered
against the Borrower or any of its Subsidiaries or any combination or any action
shall be legally taken by a judgment creditor to attach or levy upon any assets
of the Borrower or any of its Subsidiaries to enforce any such judgment;
          (l) an ERISA Event shall have occurred;
          (m) a reasonable basis shall exist for the assertion against the
Borrower or any of its Subsidiaries, or any predecessor in interest of the
Borrower or any of its Subsidiaries, of (or there shall have been asserted
against the Borrower or any of its Subsidiaries) an Environmental Claim;
          (n) the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on the collateral intended to be covered
thereby (to the extent perfection by filing, registration, recordation or
possession is required herein or therein) in favor of the Administrative Agent,
free and clear of all other Liens (other than Liens under the respective
Security Documents), or, except for expiration in accordance with its terms, any
of the Security Documents shall for whatever reason be terminated or cease to be
in full force and effect, or the enforceability thereof shall be contested by
the Borrower;
          (o) at any time after December 31, 2006, the Borrower shall cease to
own more than 50.0% of ChinaCast;
          (p) the shares of ChinaCast cease to be listed on the SGX or trade in
ChinaCast shares is suspended (unless the Administrative Agent shall have agreed
otherwise in writing);
          (q) the Borrower shall not have procured all ChinaCast corporate
approvals, including and board and shareholder approvals, necessary for the
payment of dividends in accordance with Section 5.11 within 30 days after close
of the Offer in accordance with the Singapore Takeover Code; or
          (r) the Trust Amount is not immediately and directly paid to the U.S.
Dollar Debt Service Account;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 43 -

Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) take action to enforce the Lenders’ Liens
over all or any part of the Collateral and (iv) exercise all other rights under
any Loan Document and all remedies available at law; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. The proceeds of any collection,
sale or realization of all or any part of the Collateral by the Administrative
Agent under the Security Documents or the enforcement of such other rights
thereunder, and any other cash at the time of such collection, sale or other
realization held by the Administrative Agent under the Loan Documents, shall be
applied by the Administrative Agent and paid to the relevant Secured Parties in
the order of priority specified in Section 2.14(b) with any remaining proceeds
of cash after the Release Date being applied as a payment to the Borrower or to
its successors or permitted assigns, or as a court of competent jurisdiction may
otherwise direct.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
          SECTION 8.01. Appointment. (a) Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.
          (b) The Administrative Agent shall also act as the “Security Agent”
under the Loan Documents, and each Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens granted under the
Security Documents, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “Security
Agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article VIII (as
though such co-agents, sub-agents and attorneys-in-fact were the “Security
Agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 44 -

          (c) In the event that DBS or any of its Affiliates shall be or become
an indenture trustee under the Trust Indenture Act of 1939 (as amended, the
“Trust Indenture Act”) in respect of any securities issued or guaranteed by the
Borrower, the parties hereto acknowledge and agree that any payment or property
received in satisfaction of or in respect of any obligation of the Borrower
hereunder or under any Loan Document by or on behalf of DBS in its capacity as
the Administrative Agent for the benefit of any Lender under any Loan Document
(other than DBS or its Affiliates) and which is applied in accordance with the
Loan Documents shall be deemed to be exempt from the requirements of Section 311
of the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.
          SECTION 8.02. Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
          SECTION 8.03. Limitation on Duties. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein and in the other Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
          SECTION 8.04. Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 45 -

genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
          SECTION 8.05. Sub-Agents. The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          SECTION 8.06. Resignation. The Administrative Agent may resign at any
time by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent’s resignation shall nonetheless become effective
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and (2) the Required Lenders shall perform the duties
of the Administrative Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.
          SECTION 8.07. Reliance by Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 46 -

          SECTION 8.08. Amendments to Loan Documents. Except as otherwise
provided in Section 9.02(b) with respect to this Agreement, the Administrative
Agent may, with the prior consent of the Required Lenders (but not otherwise),
consent to any modification, supplement or waiver under any of the Loan
Documents, provided that, without the prior consent of each Lender, the
Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security (unless the Lien for
such additional obligations shall be junior to the Lien in favor of the other
obligations secured by such Security Document, in which event the Administrative
Agent may consent to such junior Lien provided that it obtains the consent of
the Required Lenders thereto), alter the relative priorities of the obligations
entitled to the benefits of the Liens created under the Security Documents with
respect to all or substantially all of such collateral, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either a disposition
of property permitted hereunder or a disposition to which the Required Lenders
have consented.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
          (a) if to the Borrower, to it at Great Wall Acquisition Corporation,
660 Madison Avenue, 15th Floor, New York, New York 10021 (Telecopy No. [___];
Telephone No. 1-212-753-0804);
          (b) if to the Administrative Agent, to DBS Bank Ltd, 6 Shenton Way
#38-00, DBS Building Tower One Singapore 068809, Attention of Managing Director,
Corporate & Investment Banking Group (Communications, Media & Technology)
(Telecopy No. 65 6878 4972; Telephone No. 65 6878 5980); and
          (c) if to a Lender, to it at its address (or telecopy number)
designated for such Lender on the signature pages hereof.
          Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto (or, in
the case of any such change by a Lender, by notice to the Borrower and the
Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 47 -

          SECTION 9.02. Waivers; Amendments.
          (a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
          (b) Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall:
          (i) increase any Commitment of any Lender without the written consent
of such Lender,
          (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby,
          (iii) postpone the scheduled date of payment of the principal amount
of any Loan, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby,
          (iv) change Section 2.14(d) without the consent of each Lender
affected thereby, or
          (v) change any of the provisions of this Section or the percentage in
the definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; and provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 48 -

          SECTION 9.03. Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Lenders and
their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
Transactions and the Acquisition, the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent, or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including in connection
with any workout, restructuring or negotiations in respect thereof and (iii) and
all costs, expenses, taxes, assessments and other charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.
          (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions and the
Acquisition or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Claim related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee.
          (c) Reimbursement by Lenders. To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 49 -

          (d) Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, the Acquisition,
any Loan or the use of the proceeds thereof.
          (e) Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.
          SECTION 9.04. Successors and Assigns.
          (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that:
          (i) except in the case of an assignment to a Lender or an Affiliate
(or Approved Fund) of a Lender, the Administrative Agent must give its prior
written consent to such assignment,
          (ii) except in the case of an assignment to a Lender or an Affiliate
(or Approved Fund) of a Lender or an assignment of the entire remaining amount
of the assigning Lender’s Commitment(s), the amount of the Commitment(s) of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than S$1,000,000 unless the
Administrative Agent otherwise consents,
          (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,
          (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of in an amount advised by the Administrative Agent,
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 50 -

          (v) each assignment shall be pro-rata between the assigning Lender’s
Tranche A and Tranche B Commitments; and
          (vi) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent such additional information as the Administrative Agent
shall request,
Upon acceptance and recording pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.13 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
          Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose vehicle (an “SPV”) of such
Granting Lender, identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide to
the Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to the Borrower pursuant to Section 2.01,
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Loan, (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof and (iii) the Borrower
may bring any proceeding against either the Granting Lender or the SPV in order
to enforce any rights of the Borrower under any of the Loan Documents. The
making of a Loan by an SPV hereunder shall utilize the relevant Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by the
Granting Lender. Each party hereto hereby agrees that no SPV shall be liable for
any payment under this Agreement for which a Lender would otherwise be liable,
for so long as, and to the extent, the related Granting Lender makes such
payment. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State thereof
arising out of any claim against such SPV under this Agreement. In addition,
notwithstanding anything to the contrary contained in this Section, any SPV may
with notice to, but without the prior written consent of, the Borrower or the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions (consented to by the Borrower and the Administrative
Agent) providing liquidity and/or credit support (if any) with respect to
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 51 -

commercial paper issued by such SPV to fund such Loans and such SPV may
disclose, on a confidential basis, confidential information with respect to the
Borrower and its Subsidiaries to any rating agency, commercial paper dealer or
provider of a surety, guarantee or credit liquidity enhancement to such SPV.
This paragraph may not be amended without the consent of any SPV at the time
holding Loans under this Agreement.
          (c) Maintenance of Register by the Administrative Agent. The
Administrative Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices in New York City a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (d) Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (e) Participations. Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement and the other Loan Documents (including all
or a portion of its Commitments and the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 2.12 and 2.13 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 52 -

          (f) Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.11 or 2.13 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.13 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.13(e) as though it were a
Lender.
          (g) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.
          (h) No Assignments to the Borrower or Affiliates. Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan held by it hereunder to the Borrower or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.11, 2.12, 2.13, 5.12(c) and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement or any
provision hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 53 -

inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Etc.
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
          (b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
          (c) Waiver of Venue. The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 54 -

          (d) Service of Process. The Borrower hereby agrees that service of all
writs, process and summonses in any such suit, action or proceeding brought in
the State of New York may be made upon CT Corporation, presently located at 1633
Broadway, New York, New York 10019, U.S.A. (the “Process Agent”), and the
Borrower hereby confirms and agrees that the Process Agent has been duly and
irrevocably appointed as its agent and true and lawful attorney-in-fact in its
name, place and stead to accept such service of any and all such writs, process
and summonses, and agrees that the failure of the Process Agent to give any
notice of any such service of process to the Borrower shall not impair or affect
the validity of such service or of any judgment based thereon. The Borrower
hereby further irrevocably consents to the service of process in any suit,
action or proceeding in such courts by the mailing thereof by the Administrative
Agent or any Lender by registered or certified mail, postage prepaid, at its
address set forth beneath its signature hereto. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Treatment of Certain Information; Confidentiality.
          (a) Treatment of Certain Information. The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



- 55 -

          (b) Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (vi) subject to an agreement containing provisions substantially
the same as those of this paragraph, to any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (vii) with the consent of the Borrower or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this paragraph or (B) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than the Borrower.
For the purposes of this paragraph, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Credit Facility Agreement



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

          GREAT WALL ACQUISITION CORPORATION    
 
       
By
       
 
 
 
   
 
  Name:    
 
       
 
  Title:    

Credit Facility Agreement



--------------------------------------------------------------------------------



 



 

          DBS BANK LTD,    
 
        Individually and as Administrative Agent    
 
       
By
       
 
 
 
   
 
  Name:    
 
       
 
  Title:    
 
        DBS BANK LTD,    
 
        As Lender    
 
       
By
       
 
 
 
   
 
  Name:    
 
       
 
  Title:    

Credit Facility Agreement



--------------------------------------------------------------------------------



 



 

SCHEDULE I
Commitments

          Name of Lender   Tranche A Commitment (S$)   Tranche B Commitment (S$)
DBS Bank Ltd
  S$37,500,000   S$32,500,000

Credit Facility Agreement



--------------------------------------------------------------------------------



 



 

SCHEDULE II
Agreements and Liens
Part A — Agreements
Investment Management Trust Agreement dated as of March 17, 2004 between Great
Wall Acquisition Corporation and Continental Stock Transfer & Trust Company
Part B — Liens
None.
Schedule II to Facility Agreement



--------------------------------------------------------------------------------



 



 

SCHEDULE III
Litigation
None.
Schedule III to Facility Agreement



--------------------------------------------------------------------------------



 



 

SCHEDULE IV
Environmental Matters
None.
Schedule IV to Facility Agreement



--------------------------------------------------------------------------------



 



 

SCHEDULE V
Subsidiaries and Investments
Part A — Subsidiaries
As of the date hereof:
None.
As of the Effective Date:
ChinaCast Communication Holdings Limited, a Bermuda corporation
More than 50.0% ownership
Part B — Investments
None.
Schedule IV to Facility Agreement



--------------------------------------------------------------------------------



 



 

EXHIBIT A
[Form of Assignment and Acceptance]
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Credit Facility Agreement dated as of
December 7, 2006 (as amended and in effect on the date hereof, the “Facility
Agreement”), between Great Wall Acquisition Corporation, the Lenders named
therein and DBS Bank Ltd, as Administrative Agent for the Lenders. Terms defined
in the Facility Agreement are used herein with the same meanings.
          The Assignor named below hereby sells and assigns, without recourse,
to the Assignee named below, and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Assignment Date set
forth below, the interests set forth below (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Facility Agreement, including the
interests set forth below in the Commitment of the Assignor on the Assignment
Date and Loans owing to the Assignor which are outstanding on the Assignment
Date, together with unpaid interest accrued on the assigned Loans to the
Assignment Date, and the amount, if any, set forth below of the fees accrued to
the Assignment Date for account of the Assignor. The Assignee hereby
acknowledges receipt of a copy of the Facility Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Facility Agreement and, to the extent of the interests
assigned by this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Facility Agreement.
          This Assignment and Acceptance is being delivered to the
Administrative Agent together with (i) if the Assignee is a Foreign Lender, any
documentation required to be delivered by the Assignee pursuant to
Section 2.13(e) of the Facility Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Facility
Agreement, such additional information as the Administrative Agent shall
request. The [Assignee/Assignor] shall pay the fee payable to the Administrative
Agent pursuant to Section 9.04(b) of the Facility Agreement.
          This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
Form of Assignment and Acceptance



--------------------------------------------------------------------------------



 



- 2 -

Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment
(“Assignment Date”)1:
          Principal Amount
Facility          Assigned
Commitment Assigned:            S$
Loans:
Fees Assigned (if any):
The terms set forth above and below are hereby agreed to:

              [NAME OF ASSIGNOR] , as Assignor
 
       
 
  By:    
 
       
 
       
 
      Name:
 
       
 
      Title:
 
            [NAME OF ASSIGNEE] , as Assignee
 
       
 
  By:    
 
       

 

1   Must be at least five Business Days after execution hereof by all required
parties.



--------------------------------------------------------------------------------



 



- 3 -

Name:
Title:
The undersigned hereby consents to the within assignment:2

          DBS BANK LTD,    
 
             as Administrative Agent    
 
       
By:
       
 
 
 
   
 
  Name:    
 
       
 
  Title:    

 

2   Consents to be included to the extent required by Section 9.04(b) of the
Facility Agreement.

 